Name: Commission Regulation (EC) No 922/2004 of 29 April 2004 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0922Commission Regulation (EC) No 922/2004 of 29 April 2004 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder Official Journal L 163 , 30/04/2004 P. 0096 - 0096Commission Regulation (EC) No 922/2004of 29 April 2004amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 15 thereof,Whereas:(1) Article 7(1) of Commission Regulation (EC) No 2799/1999(2) fixes the amount of aid for skimmed milk and skimmed-milk powder intended for animal feed taking into account the factors set out in Article 11(2) of Regulation (EC) No 1255/1999. In view of developments in the supply situation for skimmed milk and skimmed-milk powder, the amount of aid should be reduced.(2) Regulation (EC) No 2799/1999 should therefore be amended accordingly.(3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In Article 7 of Regulation (EC) No 2799/1999, paragraph 1 is replaced by the following:"1. Aid is fixed at:(a) EUR 4,57 per 100 kg of skimmed milk with a protein content of not less than 35,6 % of the non-fatty dry extract;(b) EUR 4,04 per 100 kg of skimmed milk with a protein content of not less than 31,4 % but less than 35,6 % of the non-fatty dry extract;(c) EUR 56,60 per 100 kg of skimmed-milk powder with a protein content of not less than 35,6 % of the non-fatty dry extract;(d) EUR 49,92 per 100 kg of skimmed-milk powder with a protein content of not less than 31,4 % but less than 35,6 % of the non-fatty dry extract."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(2) OJ L 340, 31.12.1999, p. 3. Regulation last amended by Regulation (EC) No 2132/2003 (OJ L 320, 5.12.2003, p. 4).